The Chancellor
said he could find no provision in the revised statutes, except as to executors and administrators, which authorized a mere naked trustee to become a petitioning creditor, under the insolvent act, without the assent of the cestui que trust. That it was against the spirit of the statute, to permit those who had no personal interest in the question, to decide whether the insolvent ought to be discharged from his liability to others. That it was at least doubtful whether the trustees could become petitioning creditors, even with the sanction of the court; and that the application must therefore be refused. But as it appeared that the insolvent was wholly destitute of property, the chancellor authorized the trustees, in their discretion, to discharge the debt due from Mm to the company; so that he might obtain a discharge on the petition of the requisite proportion of his other creditors.